 

Exhibit 10.1



 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into this 11th day of August
2020 (“Effective Date”) by and between David Knight (“Knight”) and Rego Payment
Architectures, Inc. (“Rego”).

 

NOW THEREFORE, in consideration of the mutual and several promises, agreements,
representations and indemnities herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.       Knight hereby resigns as the President, Secretary and Chief Executive
Officer of Rego, together with his positions as a member and Chairman of the
Board of Directors of Rego. Knight, however, shall continue as an employee of
Rego in the position of Chief of Marketing and, except as otherwise provided for
in Paragraph 3, shall serve in such capacity without compensation or benefits.

 

2.       Knight hereby acknowledges and agrees that, as of the Effective Date
and except as otherwise provided for in Paragraph 3, he has received full and
complete payment for all compensation, earnings and any other amounts owed, due
and/ or distributable to him by Rego, including without limitation, salary,
vacation pay, bonuses, stock options and the like.

 

3.       Notwithstanding any other provision set forth herein, upon the sale of
all or substantially all of Rego’s assets (whether by merger, sale or
otherwise), a public offering of Rego’s securities or a change in control (being
defined as the sale of shares representing more than fifty percent (50%) of the
voting power of Rego) (a “Trigger Event”), Rego shall pay to Knight an amount
equal to Two Hundred Thousand Dollars ($200,000). Notwithstanding the forgoing,
a portion or all of the aforementioned Two Hundred Thousand Dollars ($200,000)
shall be accelerated as follows: (a) in the event that prior to a Trigger Event,
Rego raises financing of at least Fifteen Million Dollars ($15,000,000), Knight
shall receive $100,000 of the $200,000 amount; and (b) in the event that prior
to Trigger Event, Rego raises financing of at least Twenty Million Dollars
($20,000,000), Knight shall receive the balance of the $200,000 amount.

 

4.       Rego hereby acknowledges and agrees that Knight is the legal and
beneficial owner of Two Hundred Forty Five Thousand Nine Hundred Seven (245,907)
shares of the common stock of Rego together with stock options which provide
Knight with the right to purchase Five Million (5,000,000) shares of common
stock of Rego at a purchase price of ninety cents ($0.90) per share. All such
options and shares shall be governed by those certain Option and Restricted
Share Agreements entered into between Rego and Knight

 

5.       Rego does hereby release and agrees to defend, indemnify and hold
Knight harmless from and against any and all losses, costs, damages, claims,
demands, expenses (including, without limitation, reasonable attorneys’ fees) or
causes of action (collectively, “Losses”) resulting, relating to or arising out
of actions or inactions of Rego or any of its officers, directors, affiliates or
employees; except for actions taken or not taken at the direction of ,or with
the knowledge of, Knight or which arises from or relates to Knight’s gross
negligence, fraud or intentional misconduct.

 



   

 

 

6.       Knight hereby acknowledges his right to discuss this Agreement with his
personal attorney, and that he has, prior to executing this Agreement, fully
informed himself of its contents. Knight further represents that he has
carefully read and fully understands all of the provisions of this Agreement and
is voluntarily entering into this Agreement.

 

7.       This Agreement constitutes the entire agreement between the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
matters set forth in this Agreement. Knight hereby acknowledges that his
Employment Agreement with Rego, dated October 25, 2017 terminated effective
October 25, 2019. This Agreement shall be binding upon and inure to the benefit
of each party and their respective executors, administrators, personal
representatives, heirs, successors and assigns, as applicable. This Agreement
may not be amended, modified or supplemented except by a writing signed by all
parties hereto.

 

8.       This Agreement shall be construed and interpreted in accordance with
the laws of the Commonwealth of Pennsylvania. Any claim, controversy or dispute
arising out of or relating to this Separation Agreement or any interpretation or
asserted breach thereof or performance thereunder shall be subject to the laws
of the Commonwealth of Pennsylvania without regard to principles of conflicts of
laws.

 

9.        This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.

 

The parties have executed this Agreement as of the day and year first above
written.

 

  Rego Payment Architectures, Inc.               By: /s/ Gerald Hannahs    
Gerald Hannahs, Director         /s/ David Knight   David Knight

 

 

 



 

 